By the Court.

Atwater J.
The Defendant in error brought his action against the Defendants to recover an amount claim-to be duel for work and labor, performed (in part) upon buildings, or a building owned by Maria Carpenter. The cause was tried by a jury, and a verdict rendered for the Plaintiff, and for a part of the demand the real estate of Maria Carpenter was adjudged liable. The errors alleged in this cause, are substantially the same, as those considered in the case of Leonard vs. Carpenter and Wife, argued at the present Term, and it is deemed unnecessary further to consider them.
The judgment below is affirmed.